Petition for Writ of Mandamus
Denied and Memorandum Opinion filed December 1, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00947-CR
____________
 
IN RE BILLY HOLMES, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

M E M O R
A N D U M   O P I N I O N
            On November 10, 2009, relator filed a petition for writ of
mandamus in this court.  See Tex. Gov’t Code Ann. § 22.221 (Vernon
2004); see also Tex. R. App. P. 52.  In the petition, relator asked this
court to compel the Honorable David Mendoza, presiding judge of the 178th
District Court of Harris County, to rule on his affidavit of indigency.
            In filing an affidavit of indigency, relator sought to
proceed on appeal without payment of fees.  Because relator has not been required
to pay court fees, received a free record, and has been appointed an attorney
on appeal, he has not established that he is entitled to mandamus relief. 
Accordingly, we deny relator’s petition for writ of mandamus. 
 
                                                                        PER
CURIAM
 
Panel consists
of Justices Yates, Frost, and Brown.